       Case 1:19-cv-05226-KPF Document 128 Filed 10/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY CASIANO,

                             Plaintiff,

                       v.

CAPT. THEAGRE, No. 1851;
CORRECTIONAL OFFICER K. LUTON, No.
5144; CORRECTIONAL OFFICER FOOTS,
No. 5509; CORRECTIONAL OFFICER TIM
GRAY, No. 17389; CORRECTIONAL                                19 Civ 5226 (KPF)
OFFICER K. SHEPARD, No. 11481;
                                                          ORDER OF SERVICE
CORRECTIONAL OFFICER RUCKER, No.
2398; CORRECTIONAL OFFICER B.
GERADEALL, No. 9037; CORRECTIONAL
OFFICER A. CAPEHART, No. 3713;
CORRECTIONAL OFFICER SEIVWRIGHT,
No. 17414; WARDEN KISA SMALLS; THE
CITY OF NEW YORK, DEPARTMENT OF
CORRECTION,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, currently incarcerated in Auburn Correctional Facility, brings

this pro se action under 42 U.S.C. § 1983, alleging that, while he was detained

by the New York City Department of Correction, Defendants violated his

constitutional rights. By Order dated July 9, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP). 1 Plaintiff filed a Second Amended Complaint on September 17,

2020. (Dkt. #126). For the reasons discussed below, the Court dismisses



1     Prisoners are not exempt from paying the full filing fee even when they have been
      granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
        Case 1:19-cv-05226-KPF Document 128 Filed 10/02/20 Page 2 of 5




Plaintiff’s claims against Defendant Department of Correction but requests that

Defendants Smalls, Gray, Shepard, Geradeall, Capeheart, and Seivwright waive

service of summons.

                             STANDARD OF REVIEW

      The Prison Litigation Reform Act requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity

or an officer or employee of a governmental entity. See 28 U.S.C. § 1915A(a).

The Court must dismiss a prisoner’s IFP complaint, or any portion of the

complaint, that is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court

lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

      While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted) (emphasis in original). But

the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits – to state a claim, pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure, which requires a complaint to make a short

and plain statement showing that the pleader is entitled to relief.


                                          2
        Case 1:19-cv-05226-KPF Document 128 Filed 10/02/20 Page 3 of 5




      The Supreme Court has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible if the plaintiff pleads enough factual detail to allow the court to draw

the inference that the defendant is liable for the alleged misconduct. In

reviewing the complaint, the court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). But it does

not have to accept as true “[t]hreadbare recitals of the elements of a cause of

action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations,

the Court must determine whether those facts make it plausible – not merely

possible – that the pleader is entitled to relief. Id.

                                    DISCUSSION

A.    The Department of Correction

      For the reasons stated in the Court’s Order of July 12, 2019 (Dkt. #8),

Plaintiff’s claims against Defendant Department of Correction remain

dismissed.

B.    Waiver of Service

      The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court

requests that C.O. Tim Gray, Shield No. 17389; C.O. K. Shepard, Shield No.

11481; C.O. B. Geradeall, Shield No. 9037; C.O. A. Capehart, Shield No. 3712;



                                          3
       Case 1:19-cv-05226-KPF Document 128 Filed 10/02/20 Page 4 of 5




C.O. Seivwright, Shield No. 17414; and Warden Kisa Smalls waive service of

summons.

                                     CONCLUSION

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.

      Plaintiff’s claims against the Department of Correction remain dismissed.

See 28 U.S.C. § 1915(e)(2)(B)(ii).

      The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this

Order. The Court requests that Defendants C.O. Tim Gray, Shield No. 17389;

C.O. K. Shepard, Shield No. 11481; C.O. B. Geradeall, Shield No. 9037; C.O. A.

Capehart, Shield No. 3712; C.O. Seivwright, Shield No. 17414; and Warden

Kisa Smalls, waive service of summons.

      The Clerk of Court is directed to mail a copy of this Order and the

complaint to New York City Law Department at: 100 Church Street, New York,

New York 10007.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,

444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).




                                         4
      Case 1:19-cv-05226-KPF Document 128 Filed 10/02/20 Page 5 of 5




     SO ORDERED.

Dated: October 2, 2020
       New York, New York

                                          KATHERINE POLK FAILLA
                                         United States District Judge




                                    5
